Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Arguments
Applicant’s election of Claims 1-18 in the reply filed on 7/14/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 8, 10 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Jackson (U.S. Patent No. 3,942,245), in view of Masato (WO 2019/044746).
	Regarding Claim 1
	FIGS. 1-3 of Jackson disclose a package, comprising: a frame (12) having an opening for receiving a device module (20), wherein the frame comprises at least one electrical connection (17) which is directed into the opening and which is arranged on an insulation layer (11) applied to the frame, wherein the insulation layer is connected to the frame at an insertion side of the frame, from which side the device module is to be inserted into the opening, and is bent (the insulation layer is flexible and is bent when the device module is inserted into the opening) along the inner side of the frame proceeding from the insertion side, such that the at least one electrical connection directed to the opening is electrically couplable to the associated device module connection in an arrangement. 
Jackson is silent with respect to the device module is “a sensor module”.
	FIG. 3 of Masato discloses a similar package, comprising a sensor module (2) being inserted into an opening (41). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Jackson, as taught by Masato. The ordinary artisan would have been motivated to modify Jackson in the above manner for purpose of making detection.

	Regarding Claim 2
	FIG. 3 of Jackson discloses the sensor module having a sensor (as modified by Masato) and at least one sensor module connection, wherein the sensor module is arranged in the opening.

	Regarding Claim 4
	FIG. 3 of Jackson discloses the insulation layer comprises at least one section which comprises at the frame a perpendicular part extending substantially perpendicular to the frame, and at the perpendicular part a parallel part extending substantially parallel to the frame.

	Regarding Claim 5
	FIG. 2 of Jackson discloses the at least one section comprises a plurality of sections.

	Regarding Claim 8
	FIG. 3 of Jackson discloses the insulation layer (the insulation layer 11 is flexible and is bendable) and the at least one electrical connection (24) are bendable.

	Regarding Claim 10
	FIG. 3 of Jackson discloses a material and/or a layer thickness of the at least one electrical connection (17) are/is chosen in such a way as to remain electrically conductive in the bent region.

	Regarding Claim 11
	FIG. 3 of Jackson discloses the frame comprises an insulation layer (11) and applied thereon a structured layer (22) of electrically conductive material, to which the at least one electrical connection (24) is coupled.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Jackson and Masato, in view of Budnaitis (U.S. Patent No. 6,011,697).
	Regarding Claim 3
	Jackson as modified by Masato discloses Claim 1. 
Jackson as modified by Masato is silent with respect to “the insulation layer comprises a through-opening and a plurality of slots or predetermined breaking lines extending from the through opening in the direction toward the frame, or comprises a plurality of slots extending from a central region of the insulation layer in the direction toward the frame”.
	FIG. 2 of Budnaitis discloses a similar package, wherein the insulation layer (16) comprises a through-opening (40) and a plurality of slots or predetermined breaking lines (extending from the four corners of 40) extending from the through opening in the direction toward the frame, or comprises a plurality of slots extending from a central region of the insulation layer in the direction toward the frame. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Jackson, as taught by Budnaitis. The ordinary artisan would have been motivated to modify Jackson in the above manner for purpose of making detection. for purpose of improving constraining ring for chip interconnect module applications (Col. 3, Lines 53-57 of Budnaitis). 

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Jackson and Masato, in view of Urushima (U.S. Patent No. 5,869,887).
	Regarding Claim 6
	Jackson as modified by Masato discloses Claim 1. 
Jackson as modified by Masato is silent with respect to “contact pads (240) arranged on the frame and coupled to the at least one electrical connection”.
	FIG. 1 of Urushima discloses a similar package, comprising: contact pads (3) arranged on the frame (9) and coupled to the at least one electrical connection (101). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Jackson, as taught by Urushima. The ordinary artisan would have been motivated to modify Jackson in the above manner for purpose of making detection. for purpose of making electrical connections. 

Claims 7 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Jackson and Masato, in view of Kim (U.S. Patent Pub. No. 2018/0286822).
	Regarding Claim 7
	Jackson as modified by Masato discloses Claim 1. 
Jackson as modified by Masato is silent with respect to “an antenna arranged on the frame and coupled to the at least one electrical connection”.
	FIG. 1 of Kim discloses a similar package, comprising: an antenna (152) arranged on the frame and coupled to the at least one electrical connection (124). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Jackson, as taught by Kim. The ordinary artisan would have been motivated to modify Jackson in the above manner for purpose of reducing occurrence of defects and securing a desired level of performance (Para. 6 of Kim). 

	Regarding Claim 14
	FIG. 1 of Kim discloses the at least one electrical connection (124) comprises at least two electrical connections configured in redundant fashion for transferring the same signal.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Jackson and Masato, in view of JP (JP 5743564, machine-translated English version provided).
	Regarding Claim 9
	Jackson as modified by Masato discloses Claim 8. 
Jackson as modified by Masato is silent with respect to “a material and a layer thickness of the insulation layer are configured such that the bent region has a neutral axis that was neither lengthened nor shortened during bending”.
	FIG. 3 of JP discloses a similar package, wherein a material and a layer thickness of the insulation layer (6) are configured such that the bent region has a neutral axis that was neither lengthened nor shortened during bending. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Jackson, as taught by JP. The ordinary artisan would have been motivated to modify Jackson in the above manner for purpose of covering entire inner surface of the concave portion (see description of insulating sheet 6 in JP). 

Claims 12, 15 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Jackson and Masato, in view of Lee (U.S. Patent Pub. No. 2018/0138127).
	Regarding Claim 12
	Jackson as modified by Masato discloses Claim 11. 
Jackson as modified by Masato is silent with respect to “the frame further comprises an additional layer of electrically conductive material, which is arranged on an opposite side of the frame relative to the structured layer”.
	FIG. 8 of Lee discloses a similar package, the frame further comprises an additional layer (134) of electrically conductive material, which is arranged on an opposite side of the frame relative to the structured layer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Jackson, as taught by Lee. The ordinary artisan would have been motivated to modify Jackson in the above manner for purpose of making detection. for purpose of having compact size (Para. 4 of Lee). 

	Regarding Claim 15
	FIG. 3 of Jackson discloses the layer of electrically conductive material (17) is formed exclusively in a region extending from an outer edge of the carrier component as far as a distance from an intersection line formed by a plane running along the carrier component outside a region surrounding the convexly shaped opening and a lateral surface of the convexly shaped part of the carrier component.

	Regarding Claim 16
	With respect to “the distance is between 50 µm and 300 µm”, said distance is related to the device size and manufacturability. Therefore, said distance is considered to be a result effective variable. The claim to a specific distance therefore constitutes an optimization of ranges. In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the parameters as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05). The Examiner submits that Applicants can rebut a prima facie case of obviousness based on a value by showing the criticality of the claimed value. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05, section III.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Jackson and Masato, in view of Ho (U.S. Patent Pub. No. 2017/0207182).
	Regarding Claim 13
	Jackson as modified by Masato discloses Claim 11. 
Jackson as modified by Masato is silent with respect to “filling material between the sensor module and the insulation layer connected to the frame”.
	FIG. 1G of Ho discloses a similar package, the frame further comprises filling material (280) between the sensor module (270) and the insulation layer (210) connected to the frame. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Jackson, as taught by Ho. The ordinary artisan would have been motivated to modify Jackson in the above manner for purpose of making detection. for purpose of providing protection (Para. 42 of Ho). 

Claims 17 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Jackson and Masato, in view of JPS (JP S62227795, machine-translated English version provided).
	Regarding Claim 17
	Jackson as modified by Masato discloses Claim 1. 
Jackson as modified by Masato is silent with respect to “a carrier tape, comprising: a plurality of packages as claimed in claim 1”.
	FIG. 3 of JPS discloses a similar package, wherein a carrier tape, comprising: a plurality of packages as claimed in claim 1. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Jackson, as taught by JPS. The ordinary artisan would have been motivated to modify Jackson in the above manner for purpose of forming IC card (see Claims of JPS). 

	Regarding Claim 18
	FIG. 3 of JPS discloses a chip card, comprising: a chip card body; and a package as claimed in claim 1 embedded into the chip card body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892